WEBB, J.
The plaintiff appeals from a judgment rejecting his demands for compensation for disability alleged to have resulted from a traumatic hernia alleged to have been received by him while in the course and. arising 'out of his employment with defendant.
The cause was decided on a question of fact, that is, whether or not the hernia was sustained while the plaintiff was in the course of his employment, and the fact being dependent entirely on the testimony of the plaintiff, and his testimony being in conflict with itself and with many material facts established by the preponderance of the evidence, the trial court did not accept his testimony, and under such conditions the finding of the trial court, before whom the witnesses appeared, will not be reversed. (See La. Dig., Appeal, No. 625, et seq.)
Aside from this, however, the evidence does not show that the employer was notified of any claim of such injury within forty-eight hours of the time the plaintiff claimed to have been injured, as required by Section 8, Subsection 1(d), Paragraph 17 of the Statute (Act No. 20 of 1914 as amended by Act' No. 85 of 1926).
The judgment appealed from is therefore affirmed.